Case 1:19-cv-04803-EK-SJB Document 6-1 Filed 08/23/19 Page 1 of 5 PageID #: 33




                              UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF'NEW YORK


    DISH NETWORK L.L.C.
    ANdNAGRASTAR LLC,                                  CaseNo. 19-4803             NGG-SIB

            Plaintifß,



    TOMASZ KACZ|MAREK,
    JOHN DEFOE, JULIA DEFOE,
    and DOES 1-10,

           Defendants.



                              DECLARTION OF KEVIN MCMONNIES

          I, KEVIN MCMONNiES, of Englewood, Colorado declare            as   follows:

          1      I make this declaration based on personal knowledge and, if called upon to testify,

  would testify competently as stated herein.

          2,     I   am the Director of Field Security and Investigations for Plaintiff NagraStar   LLC

  ("NagraStar"). I have been employed with NagraStar since 2006. NagraStar provides encryption

  technology used by Plaintiff DISH Network L.L.C. ("DISH") to protect its satellite transmissions

  of television programming from piracy, i.e., unauthorized reception, retransmission, or viewing.    I
  am responsible for NagraStar's anti-piracy investigations and support of legal actions worldwide,

 including this case. The investigation described in this declaration was perfolmed by myself and

 employees of NagraStar working under rny direction and supervision.

          3.    NagraStar conducted periodic tests of the IPGuys streaming service to determine      if
 television plogramming that originated fì'om DISH's satellite communications was retransmitted

 without authorization to users of the IPGuys service. The testing was conducted by incorporating

 encoded messages into DISH's satellite communications and then viewing channels on the IPGuys

 service to observe those encoded messages, which confimed the programming did in fact originate
                                                   1
Case 1:19-cv-04803-EK-SJB Document 6-1 Filed 08/23/19 Page 2 of 5 PageID #: 34




   lìorn Dl$fl's satellite ctonlmr¡nications. Nngra$ilar nronitored only a subsel oi'fhe channels offered

   oil   The   ll'Cuys sen'ice belrvecn March             B. 2018 anel   July 1.8,2A19, and otrserved approximateiy 75

   cltannels on thç Il){iuys service that originatetl fi'cm DISH's s¿rtcllite cnmmunic¿¡tions, including:

                          it,     lvlovie   c"h¿uurcrls   st¡cir as Cinenraxu    HBû, Shorvtimc, and Starzl

                          b"      Sports charilre.ls such as [1SI]N, IÌSPNz, ]:trx S¡rods              l, Ml,R   Netrvork, NII'I,

  Nelrvork, heIN $ports. and lVillow Cricket;

                         ç.      .Adclilional charr¡:els originating fì'om          l)lSl{'s sa{cllite tlansmissions such     as

  tlte   Â&li, A[{C, I}}:i'l'. Bravo. CNN,           Corneely Centlal, I)iscovery. Disncy XÐ" Fou<l Nclwork, Fox

  Nervs.    Ilallnrark.I-l{}ïV,llistoly, Lif'ctime, N4SNI}C, T'llS,'fl,C,'lNT',                   and Ll$À chanlrels.

               Â.   lruc nnd corrcc.t co¡ry of   r   relcvant cKcerpl o1'NagraStar's mcnitcring report datecl July

  18, 2ü19 concerning tlx:          Willorv Cdcket channel is attached as lìxhibit 1, rvhich is representative

  ol'1hu channei nronitoring annlysis conducted by Nagra$tar.

               4.        NagraStar identifiecl scvcn DISI I subscr:iption accounts that w'e¡e used to su¡rply or

  onseed"
            the IPGuys seruice rvifh cha¡lnels originatìrrg l'ìom DISH's salellite comt¡lunic¿rtians (the

 u'Seeclcr
               Account.s"). l'ive ol'those Seeder ¡\ccounis wcrc iclcntiliccl based upcur visual obserrontion

 of DISIì's "Partial Signal Lûss'o           efix    me$sage appearing on thc tclevi"çion soreen rvhen             monitoling

 Cincntax. Starz. BET, NIìL Netrvork, ancl Golf chnnnels on thc IPCuys service. 'f'he eror mes$age

 displayed ori e¡rcJr channel identi{ìecl thc sclial nunrber o{'lhe DÍSH satellite receiver and NagraStar

 smrirt eatd assignecl to the DISII subscriplíon account used to provide that cha¡rncl fcrr the IIlGuys

 service. Íicrecnshots ol'these DISII eìrror               messi¿rges   ilc   alt¿rched as f:lxhibit   2. Nagrastar   usetl lhc

 serial nunlbers st:t forth in thc      çrl¡r    riles$¿lges to identili.' thc     fcllowing live Sccdcr Âccounls:

                        ¿l'DIIil'Iaccorrntn4l5(lheIdintlrcnanleoflr.lli¡:sadKutrrat2165
 ljast l6th Strset, Brooklyn, New York 11229;



                                                                 3
Case 1:19-cv-04803-EK-SJB Document 6-1 Filed 08/23/19 Page 3 of 5 PageID #: 35




                    b,       DISI-I acc.ûu¡rt                     8550 hcld in the name of Xatela Xistaviani at

   4627 lleach 46th Strest. Iìro<;klyn, New York 11224:

                    c'ÞTSI{accorrntfil07lreldinnatrreofl{¿salrKadirovatl855
  West 5th Street, Ilrooklyn" Ncw York 11223;

                    d.DI,5Haccc'untf0l99hc1dintirenanreofFr:crrkIfavidat2236
  fìZnd Strcct" Brooklyn, L{erv York 11214; and

                    c.DISI''Iaccounlru855heldintlren¿imeofJoIrrrStcer.at2354
  85th Street,llrooklyn. New York 11214.

            5.      NagraÍitar ielentificd the sixlh Secdor      Â.cc<.rrntl by   tein¡rorarily denctii,ating and then

  reactivating a DISI.I satellitc leceiver that rvas associatecl rvith DISII subscriptiort acsottnt ntmber

 n3795,rvhichishelrlirrtltelranteollTayyatrAliat197l67thStreet,l}rooklyn,Nerv
  York 1 1204. Virithin mimrtes oI'NagraSt*r deactivalirrg the DISII satellite receiver, {he Jus PunjaLri

  cfianlrel çn the IPGuys service becamc uriavailable and displa¡,cd DISII's notificalitln staling that

  ¿   sgbscription was reqnirerl. Whcn Nagrastar rs¿cÌivated the DISI{ satellite receiver nlinutcs later,

  the Jus Punjabi channel rcsumed transmittirrg on thc IPCiuys senice. Screensirots corcs¡ronding

  with this analysis   âr'e rìrtâchecl as   åxhibi! 3. The fbrcgoing establishes that thc DISH. subscription

 accor¡tlt cneling 3795 ivas usecl lo supply the IPGuys service with content originating fìn¡ r              IIISII's

 salel lite conrmunications.

           6.      NaglaStar: similarly iclenlified a seventlr Sccdcr Accounf by rieactivating fnur DISI:I

 satcrllile receivers associ¿¡teci rvith    DlSll   subscri¡rtion âcoount nttnrber                      2150, which

 is helcl in the name Jamshut ;\bdalov at 181         I   74th S1rcet, lìr'ooklyn" New     York I 1204. NagraStar,

 at that sarne time, tleactivatecl eight DISI f satcllite rcce ivers associatecl rvith tlre      DISI{ subscription

 ¿rccounls listed aborre eniling 4156 ¿nd 5855, com¡rrisecl         ol'lbur reccivers on each accotlllt. Shortly

 afie¡: cleacfivating these DISI-t satcllite receivers, NagraS{ar obsctved nine chatlrels on the IPCuys

                                                            3
Case 1:19-cv-04803-EK-SJB Document 6-1 Filed 08/23/19 Page 4 of 5 PageID #: 36




   service, consisting of NFL Network, Tennis, Outdoors, Food Network, UFC/Boxing, and multiple

  Cinemax channels, that were unavailable and displayed DISH's notification stating a subscription

  was required ol contained DISH's promotional video or DISH's channel      information. Screenshots

  colresponding with this analysis are attached as Exhibit   4. The foregoing   establishes that each   of

  tlre thlee DISH subscription accounts identified in this parugraph were used to supply the IPGuys

  service with content originating from DISH's satellite communications.

         7   .    NagraStar obtained CLEAR investigative reports and reviewed other public records

  concerning the names, mailing addresses, telephone numbers, and email addresses that, according

  to DISH's subscription account records, are associated with the seven Seeder Accounts identified

  in paragraphs 4-6. NagraStar was unable to connect the account holders to the contact information

  listed in the DISH records. NagraStar also attempted to contact each ofthe alleged account holders

  at the telephone numbers provided to DISH, but these telephone numbers were either not in service

  or are believed to be invalid telephone numbers for the named account holders because NagraStar

 was informed it had the wrong number or left voicemail messages that were not retutned. It is my

 belief that the seven Seeder Accounts were created using incorrect names and contact information.

         8.      The seven Seeder Accounts identified above were all established through a former

 retailer named Ratiann Erferprise Inc. located in Brooklyn, New York.   All    seven Seeder Accounts

 share one or more credit cards as the source of payment. And, all seven Seeder Accounts have the

 same ol similar passcodes and hints in the event the passcode is not recalled. The foregoing further

 supports my belief that the Seeder Accounts identified by NagraStar were each established with a

 name and contact information that does not correspond with the person responsible for the account.

        9.       The seven Seeder Accounts, accolding to DISH's subscription account records, had

 a combined total of approximately 200 credit cards that were a source of payment on the accounts.

 The following 40 credit cards were associated with more than one Seeder Account:

                                                  4
Case 1:19-cv-04803-EK-SJB Document 6-1 Filed 08/23/19 Page 5 of 5 PageID #: 37




                                   7668                                   r08ó                                   723fJ
                                    5982                                  6014                                   )182
                                   0018                                   57ü7                                   ¿5û2
                                   3s67                                   5455                                   t590
                                   &279                                   8915
                                   2"174                                  0346                                   '309
                                                                                                                 r685
                                   I 5?2                                  9596                                   ,687
                                   I 663                                  5 tù3                                  ,-72{t
                                   3082                                   ]306                                   ì546
                                   1637                                   1015                                   1023
                                   {536                                   {585                                   i643
                                   i049                                   3381                                   ;633
                                   5494                                   )398                                   278
                                   3562

                 The foregoing âppear to be Visa crcdit cards based upon the lirst number o'4.'u NâgraStår's

     expcrìetce in prior cases is that card netr*orks such        as   Visa are unable ta identify   a   particuìar credit

     card account holder: based on the âccourlt number. Insteacl, card netu'ol*s liko Visa are only able

     to identiþ lhe bank, linancial institution, or credil u¡rion thal íssuecl the eredit card, ancl cliscovery

     nrust hc conductcd on tlrc uard issucr kr     idcntiÍ! thc    acfu¿rl äccount holdcr.


                 I   û.   Nagra$tar contacted Vakt Ktrrkelia, wlnr identifies lrimsell'as the owner ol'Ratìann

     Iìtrtcrprise Inc., tc rec¡uest inli:rn:¿tion on the perso$s responsible frlr the scv<ln Seeder ¡\ccounts.

     l\,1r.   Korkelia inlbrrned Nagrastar on July 16,2t19 that he was reviewing the A{icounts. NagraStar

     received a sinrilar response frour Mr. Korkelia rvhen he rvas cont*ctecl on July 24,2019.                  lir   clate.


     Mr. Korkelia has not providcd NagraStar rvith ì¡lfbmation concerning the Seeder Accounts created

 through Ratiann Entcrpr:ise Inc.

               I declare uncler penalty of periury that thc foregoing is true alxl correct. Ëxecuted on .August

 r   ''f',}tlg,

                                                              7


                                                       Kevin McMonnies
